DETAILED ACTION

         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract and Remarks filed on January 13, 2021 is/are acknowledged. 
2.2.	Claims 4, 7 and 8 have been canceled. Claims 3, 5 and 6 have been withdrawn. Claims 9-14 are newly added. Support for newly added Claims 9-14 has been found in Applicant's Specification as indicated by Applicant (see Remarks). Therefore, no New matter has been added with instant Amendment.
2.3.	Therefore, Claims 1-2 and 9-14 are active.

                                           REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
	Upon further consideration Applicant's arguments with respect to the closest Prior art of Record (Hosoda et al ( US 2010/0041855)  in view of the Data provided by Applicant's Specification and acceptance of Examiner's amendment to Claim 1( see below), Examiner concluded that Applicant's claimed subject matter directed to Liquid crystal polyester fiber obtained from specific polyester by the specific processing steps, including melt drawing at  temperature ranging from 330°C to 370°C and a winding speed ranging from 400 m/min to less than 495 m/min, which lead to a specific degree 

EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Mr. Codd on February 2, 2022 (Interview Summary attached).
The application has been amended as follows: 
4.1.	In the Claims:
4.2.	Cancel previously withdrawn Claims 3, 5 and 6. 
4.3.	Cancel Claims 2, 9 and 11. 
4.4.	Amend Claim 1 as shown below:
1. (Currently Amended) A liquid crystal polyester fiber comprising:
a liquid crystal polyester, wherein the liquid crystal polyester has a repeating unit represented by Formula (1), a repeating unit represented by Formula (2), and a repeating unit represented by Formula (3), at least one repeating unit selected from the group consisting of the repeating unit represented by Formula (1), the repeating unit represented by Formula (2), and the repeating unit represented by Formula (3) contains a 2,6-naphthylene group, a content of the repeating unit containing the 2,6-naphthylene group is 70 mol% to 80 mol% with respect to a total content of all the repeating units of the liquid crystal polyester, and
an orientation degree of the liquid crystal polyester in a length direction of the fiber is  90% to 95%,
(1) -O-Ar1-CO-,
2-CO-, and
(3) -X-Ar3-Y-,
wherein Ar1 represents a phenylene group, a naphthylene group, or a biphenylylene group, Ar2 and Ar3 each independently represent a phenylene group, a naphthylene group, or a biphenylylene group, at least one selected from the group consisting of Ar1, Ar2, and Ar3 contains a 2,6-naphthylene group, X and Y each independently represent an oxygen atom or an imino group (-NH-), and hydrogen atoms of the group represented by Ar1, Ar2, or Ar3 may be each independently substituted with a halogen atom, an alkyl group having 1 to 10 carbon atoms, or an aryl group having 6 to 20 carbon atoms, wherein the fiber is formed at a melt temperature ranging from 330°C to 370°C and a winding speed ranging from 400 m/min to less than 495 m/min.
4.5. 	Change dependence of Claims 10 and 12 to Claim 1.
4.6.	Amend Abstract filed on January 13, 2022 by deleting phrase " A  " before " liquid  crystal " in first line of the Abstract. 
				                Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763